Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


DETAILED ACTION
The Office Action is in response to Patent Board Decision – Examiner Reversed 03/29/2021.
	Claims 1 and 7-26 are pending in this Office Action.  Claims filed 06/07/2018.
	
Allowable Subject Matter
Claims 1 and 7-26 are allowed.
The following is an examiner’s statement of reasons for allowance:  
Patent Board Decision makes evident the reasons for allowance, satisfying the "record as a whole" proviso of the rule 37 CFR 1.104(e).  As such the reasons for allowance are in all probability are evident from the record and no statement is deemed necessary (see MPEP 1302.14). 
Kuwata, Dutta, Margolin, Martin, and Hansen teach various aspects of utilizing clipboard elements for editing a page, however the combination of references fails to teach the claim limitations as a whole.   
The dependent claims are also allowed as they depend upon allowable independent claims.
Therefore, Claims 1 and 7-26  .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMAD H SIDDIQI whose telephone number is (469)295-9126.  The examiner can normally be reached on M-F 9 am-5 pm. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Bates can be reached on 571-272-3980.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Emad Siddiqi/Examiner, Art Unit 2458
/KEVIN T BATES/Supervisory Patent Examiner, Art Unit 2458